United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 13, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-41289
                         Summary Calendar


DARNELL R. SMITH,

                                    Plaintiff-Appellant,

versus

DR. ALLAN PINCHBACK, ET AL.,

                                    Defendants,

DR. ALLAN PINCHBACK,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 2:02-CV-548
                      --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Darnell R. Smith, Texas prisoner # 666016, filed the instant

42 U.S.C. § 1983 suit to seek redress for the defendants’ alleged

deliberate indifference to his serious medical needs.      Smith

appeals the trial court’s dismissal of his suit.   Smith contends

that the court erred by dismissing defendant Kennedy from the

suit because she denied his grievance and because she should have

known of the dental defendants’ refusal to treat him but did

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-41289
                                  -2-

nothing to help him.   Neither of these assertions establishes a

viable claim against this defendant.     See Geiger v. Jowers, 404

F.3d 371, 374 (5th Cir. 2005); Stewart v. Murphy, 174 F.3d 530,

536 (5th Cir. 1999).   Smith has thus failed to show that the

district court acted erroneously by dismissing this claim.

     Smith further argues that the trial court erred by

dismissing his claims against the remaining defendants.    He

maintains that he did not receive proper dental care and that he

endured severe pain because the defendants did not promptly treat

his serious dental problems.    The record evidence supports the

court’s conclusions that Smith received extensive dental care and

that the defendants did not exhibit deliberate indifference to

his serious medical needs.     See Farmer v. Brennan, 511 U.S. 825,

837 (1994).   The judgment of the trial court is AFFIRMED.